DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 15, in the reply filed on 30 August 2021 is acknowledged.
Information Disclosure Statement
A reference was crossed-off on one of the IDS reference lists by the examiner because the publication number did not correspond to the date and inventor.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
In claim 3, there is lack of antecedent basis for “the inlet”.
In claim 4, there is lack of antecedent basis for “the fluid actuator”.
In claim 5, there is lack of antecedent basis for “the fluid actuator”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashino et al. (US 7,374,332).  Regarding claim 1, Higashino discloses a system comprising a chip (31); a microfluidic channel (23 and/or 24 and optionally upstream channel portions) integrated into the chip; an input (21 or 22) through which the microfluidic channel is capable of being filled with fluid; and a droplet generator (MP1, 11,14,17,20,61 and/or 63) integrated into the chip.  Regarding claim 2, the droplet generator comprises a nozzle (20) and a fluid actuator (MP1) capable of directing fluid through the nozzle to generator a droplet and to inject the droplet into the fluid of the microfluidic channel. Regarding claim 3, a pump (MP2) is integrated into the chip and is capable of pumping fluid into an inlet of the microchannel.  Claims 4 and 5 discuss an actuator that is not a required element of the claimed system; nonetheless, actuator (MP1) is disclosed.  Regarding claim 6, an active element (MP2) is integrated into the chip along the microfluidic channel.  Regarding claim 8, an inertial pump (MP2) is integrated into the chip along the microfluidic channel. Regarding claim 9, a second droplet generator (MP3, 13, 16, 19 and/or 22) is integrated into the chip.  Claim 10 fails to further structurally limit the claimed structure.  Regarding claim 11, a second droplet generator (MP3, 13, 16, 19 and/or 22) is integrated into the chip.  Claim 12 fails to further structurally limit the claimed structure. Regarding claim 13, controller (36) is disclosed.  Regarding claim 15, Higashino discloses a system comprising a chip (31); a microfluidic channel (23 and/or 24 and optionally upstream channel portions) integrated into the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Higashino et al. (US 7,374,332).  The system of Higashino was discussed above.  A “sensor” is not expressly disclosed by Higashino, however, terms such as “total analysis”, “detection portion”, “temperature” and “pressure” would have suggested a sensor to one of ordinary skill in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774